                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


WESLEY BOOKER,                          )
                                        )
                 Plaintiff,             )
                                        )              CIVIL ACTION
v.                                      )
                                        )              No. 17-1319-JWL
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )
 ______________________________________)



                           MEMORANDUM AND ORDER


      Plaintiff seeks review of a decision of the Acting Commissioner of Social Security

(hereinafter Commissioner) denying Disability Insurance Benefits (DIB), and

Supplemental Security Income (SSI) benefits pursuant to sections 216(i), 223, 1602, and

1614(a)(3)(A) of the Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381a, and

1382c(a)(3)(A) (hereinafter the Act). Finding error in the ALJ’s consideration of the

report and medical opinion of Dr. Berg, Ph.D., the court ORDERS that the

Commissioner’s final decision shall be reversed and that judgment shall be entered

pursuant to the fourth sentence of 42 U.S.C. § 405(g) REMANDING the case for further

proceedings consistent with this decision.

I.    Background
       Plaintiff argues that the Administrative Law Judge (ALJ) erred in her residual

functional capacity (RFC) assessment because she “did not include all credible

limitations in the RFC.” (Pl. Br. 7) (bolding omitted).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether she applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). Substantial evidence is more than

a scintilla, but it is less than a preponderance; it is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971); see also, Wall, 561 F.3d at 1052; Gossett v. Bowen,

862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

                                               2
the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether he

has a severe impairment(s), and whether the severity of his impairment(s) meets or equals

the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404, Subpt.

P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the Commissioner

assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This assessment is used

at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the sequential process--

determining at step four whether, considering the RFC assessed, claimant can perform his

past relevant work; and at step five whether, when also considering the vocational factors

of age, education, and work experience, claimant is able to perform other work in the

economy. Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one

through four the burden is on Plaintiff to prove a disability that prevents performance of

                                              3
past relevant work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord,

Dikeman v. Halter, 245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2.

At step five, the burden shifts to the Commissioner to show that there are jobs in the

economy which are within the RFC assessed. Id.; Haddock v. Apfel, 196 F.3d 1084,

1088 (10th Cir. 1999).

       The court considers the issue as presented in Plaintiff’s Brief.

II.    Discussion

       Plaintiff claims error “because the ALJ failed to assess an RFC that was consistent

with the portions of Dr. Berg’s opinion she found credible, … did not provide an

explanation for choosing some limitations to include while discarding others,” and

consequently, “substantial evidence does not support the RFC” assessed. (Pl. Br. 7). He

argues that although the ALJ accorded partial weight to Dr. Berg’s opinion, she “did not

provide an explanation for accepting some of the limitations while rejecting others.” Id.

at 10. He argues that the step four finding that Plaintiff can do his past work as a

housekeeper is not supported because “the ability to respond appropriately to supervision

and coworkers is a basic demand of all unskilled work,” id. at 12 (citing SSR (Soc. Sec.

Ruling) 85-15), Dr. Berg opined that Plaintiff had a limited capacity to accommodate to

the demands of superficial interpersonal interactions because of his psychotic symptoms

and irritability, and the ALJ did not explain how that limitation was met or discounted.

Id. at 11-12.

       The Commissioner argues, “Judicial review of the Commissioner’s final decision

under 42 U.S.C. § 405(g) is limited to whether the decision is supported by substantial

                                              4
evidence in the record as a whole.” (Comm’r Br. 5) (citing Cowan v. Astrue, 552 F.3d

1182, 1184-85 (10th Cir. 2008)). She argues that when the Commissioner’s findings are

supported by substantial evidence, they “are conclusive and must be affirmed.” (Comm’r

Br. 5) (citing Perales, 402 U.S. at 401). The Commissioner argues that it is a claimant’s

burden to establish disability and Plaintiff did not sustain his burden. Id. She

acknowledges that Plaintiff has “severe” schizophrenia, but argues that he did not

establish that his mental limitations prevent him from engaging in substantial gainful

activity. Id. at 6. She cites record evidence which in her view “provided substantial

evidence supporting the Commissioner’s decision.” Id. at 6-7. She argues that “the ALJ

expressly acknowledged Dr. Berg’s opinion,” afforded it only partial weight, and “gave

good reasons for the weight afforded Dr. Berg’s opinion.” Id. at 8. She cites record

evidence which, in her view justifies discounting portions of Dr. Berg’s opinion. Id. at 8-

9. She argues that although the record contains evidence contrary to the ALJ’s RFC

assessment, “the issue is not whether Plaintiff’s position was supported by substantial

evidence, but whether the ALJ’s decision was so supported.” Id. at 9-10 (citing Perales,

402 U.S. at 401, and 42 U.S.C. § 405(g)) (emphasis in Pl. Br.). The Commissioner

concludes that although the ALJ recognized Plaintiff has a severe mental impairment, she

“reasonably concluded that such did not prevent a range of unskilled work based on

favorable evidence of his functioning.” Id. at 10. She argues that the ALJ’s RFC

assessment was reasonable based upon evidence in the record, Social Security Rulings,

and the Social Security Administration’s interpretation of “a substantial loss of mental



                                             5
ability.” Id. at 10-11 (citing Program Operations Manual System (POMS) § DI

25020.010).

       The Commissioner argues that the ALJ “reasonably considered Plaintiff’s

subjective complaints in assessing his RFC.” (Comm’r Br. 12). She argues that the

ALJ’s finding that Plaintiff’s allegations of symptoms are not entirely consistent with

record evidence is supported by the record evidence. Id. at 12-13. She ends her

argument, asserting “[t]he ALJ’s decision was supported by substantial evidence, is a

correct application of the law and regulations, and should be affirmed.” Id. at 13.

       In his Reply Brief, Plaintiff argues that the Commissioner’s Brief “failed to

address the central tenant [sic] of [Mr.] Booker’s objection to the ALJ’s decision.”

(Reply 1). He points out that his argument was that the ALJ accorded partial weight to

Dr. Berg’s opinion but failed to accept all the limitations opined or to explain why they

were discounted, and that the Commissioner did not address this error in her Brief. Id. at

1-2. He ends his brief by reminding the court that it “may not create or adopt post-hoc

rationalizations to support the ALJ’s decision that are not apparent from the ALJ’s

decision itself.” Id. at 2.

       A.      The ALJ’s Findings

       The ALJ discussed Dr. Berg’s examination report at three locations in her

decision. (R. 21, 23-24, 25). During her step three analysis, in which she determined

Plaintiff’s mental impairments do not meet or medically equal a Listing, the ALJ noted

that in February 2015:



                                             6
       An examiner opined that the claimant’s ability to attend to and process
       simple information was marginal because he at times was distracted and not
       able to follow directions. Additionally, his ability to initiate sustainable
       activity was likely variable and unreliable because of his hallucinations.

(R. 21) (citing Dr. Berg’s Report, Ex. B2F/1-3 (R. 367-69)). In her RFC assessment the

ALJ again discussed Dr. Berg’s examination, noting that he:

       opined that the claimant’s ability to learn and retain new information was at
       least mildly limited. Dr. Berg also opined that the claimant’s ability to
       accommodate to the demands of superficial interpersonal interactions was
       limited because of his psychotic symptoms and irritability.

(R. 23-24) (citing R. 367-69). At the end of her RFC discussion, the ALJ noted that she:

       assigned partial weight to the consultative opinions o[f] record. However,
       the undersigned does not agree with Dr. Berg’s opinion regarding the
       claimant’s ability to attend to and process simple information, as the
       claimant continues to work on a part time basis.

(R. 25).

       The ALJ assessed Plaintiff with the RFC for a range of light work, except for

certain additional limitations including, as relevant to mental limitations, “no fast paced

production requirements; routine workplace changes; no direct contact with the public;

[and] simple instructions/directions.” (R. 22) (finding no. 5) (bold omitted).

       B.      Analysis

       Dr. Berg provided four opinions regarding Plaintiff’s ability to perform work-

related activities:

       1. Plaintiff’s “ability to attend to and process simple information is marginal
          because he at times is distracted and not able to follow directions.” (R. 368).

       2. “His ability to learn and retain new information is at least mildly limited.” Id.

       3. “His ability to initiate sustainable activity is likely variable and unreliable
          because of his hallucinations.” Id. at 369. And,

                                              7
       4. his “ability to accommodate to the demands of superficial interpersonal
          interactions is limited because of his psychotic symptoms and irritability.” Id.

       Although it was not in a single place within her decision, as quoted above the ALJ

recognized each of these opinions. (R. 21) (no. 1 and no. 3); (R. 24) (no. 2 and no. 4).

And, she assigned Dr. Berg’s opinion partial weight, explaining that she disagreed with

his “opinion regarding the claimant’s ability to attend to and process simple information.”

(R. 25) (opinion no. 1). Recognizing that Dr. Berg’s opinion was accorded partial

weight, that he provided four opinions which were recognized by the ALJ, and that his

opinion number 1 was explicitly discounted; absent specific discussion of opinions

number 2, 3, or 4, it must be recognized that those opinions were accepted by the ALJ.

       When the RFC assessed is compared with Dr. Berg’s opinions 2 through 4 though,

it is at least ambiguous whether the RFC is compatible with those opinions. Dr. Berg’s

opinion no. 3, that Plaintiff’s ability to initiate sustainable activity is likely variable and

unreliable because of his hallucinations, suggests at least that Plaintiff may be unable to

initiate or sustain full-time work, and begs an explanation of how the ALJ determined

such work was possible despite that limitation. While the ALJ limited Plaintiff to no

direct contact with the public, Dr. Berg’s opinion no. 4, regarding a limited ability to

accommodate to the demands of superficial interpersonal interactions, begs an answer for

how the ALJ determined Plaintiff could respond appropriately to supervision and

coworkers. And, although the court would likely find any error regarding opinion 2

harmless if it were the only error, a limited ability to learn and retain new information




                                                8
begs the question how Plaintiff can do full-time work as a housekeeper if he has not done

it in several years.

       As the Commissioner argues, it is “the ALJ’s duty to resolve conflicts in the

evidence.” (Comm’r Br. 10) (citing Perales, 402 U.S. at 399). But conflicts are not

resolved when they are ignored or otherwise unaddressed. Moreover, an ALJ’s narrative

discussion of her RFC assessment must include an explanation how any ambiguities and

material inconsistencies in the evidence were considered and resolved. SSR 96-8p,

West’s Soc. Sec. Reporting Serv., Rulings 149 (Supp. 2018). If the ALJ’s RFC

assessment conflicts with a medical source opinion, the ALJ must explain why she did

not adopt the opinion. Id. at 150. These requirements were not met here.

       The court notes two issues with the Commissioner’s arguments in this case. First,

the Commissioner omitted part of the legal standard applicable to judicial review of a

decision of the Commissioner of Social Security. She stated the standard:

       Judicial review of the Commissioner’s final decision under 42 U.S.C.
       § 405(g) is limited to whether the decision is supported by substantial
       evidence in the record as a whole. See Cowan v. Astrue, 552 F.3d 1182,
       1184-85 (10th Cir. 2008). When supported by substantial evidence, the
       Commissioner’s findings are conclusive and must be affirmed. See
       Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is
       such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion. See id.

(Comm’r Br. 5). While judicial review of such a decision is limited, it is not limited only

to whether the decision is supported by substantial evidence, but it must also consider

“whether the correct legal standards were applied.” Cowan, 552 F.3d at 1184–85; see

also Lax, 489 F.3d at 1084; White, 287 F.3d at 905. The Commissioner’s omission is


                                             9
made more egregious by the fact that the legal standard omitted is contained in the very

next phrase of the Cowan opinion, the legal authority cited by the Commissioner to

support her incomplete expression of the standard. The legal standards which were not

correctly applied here are the Commissioner’s regulations at 20 C.F.R. §§ 404.1527, and

416.927 (2016), and SSR 96-8p. The court is aware that for cases “filed” on or after

March 27, 2017 a different regulation controls consideration of medical opinions, 20

C.F.R. § 404.1520c (2017), but that regulation is not applicable here since this case was

“filed” long before that date. Although the Commissioner argued at the end of her Brief

that the ALJ’s decision was “a correct application of the law and regulations,” the court

finds otherwise, and remands for that purpose. (Comm’r Br. 13).

       Second, the Commissioner repeatedly argued that the ALJ’s decision was a

“reasonable” determination regarding Plaintiff’s RFC, and she argued that the ALJ

“reasonably considered Plaintiff’s subjective complaints in assessing his RFC.”

(Comm’r Br. 12). By failing to address Plaintiff’s claims of legal error, and by arguing

that the evidence supports the ALJ’s “reasonable” determinations, the Commissioner was

merely asking the court to reweigh the evidence, resolve the ambiguities and

inconsistencies unresolved by the ALJ, and make findings that were not specifically

made by the ALJ. The court is without jurisdiction to do so. Bowman, 511 F.3d at 1272;

Hackett, 395 F.3d at 1172; see also, Bowling, 36 F.3d at 434 (The court “may not

reweigh the evidence in the record, nor try the issues de novo, nor substitute [the Court’s]

judgment for the [Commissioner’s], even if the evidence preponderates against the

[Commissioner’s] decision.”) (quoting Harrell, 862 F.2d at 475).

                                            10
      IT IS THEREFORE ORDERED that the Commissioner’s final decision shall be

reversed and that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) REMANDING the case for further proceedings consistent with this decision.

      Dated October 26, 2018, at Kansas City, Kansas.




                                            s:/ John W. Lungstrum
                                            John W. Lungstrum
                                            United States District Judge




                                           11
